Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO
STOCKHOLDERS AGREEMENT

 

This Amendment No. 2, dated as of June 9, 2019 (this “Amendment”), amends, as
further set forth herein, the Stockholders Agreement, dated as of September 6,
2016 (as amended by Amendment No. 1 (as defined below), the “Original SHA”), by
and among Hemisphere Media Group, Inc., a Delaware corporation (the “Company”),
Gato Investments LP, a Delaware limited partnership (the “Investor”), InterMedia
Hemisphere Roll-Over L.P., a Delaware limited partnership (the “Rollover
SPV”), InterMedia Partners VII, L.P., a Delaware limited partnership (“IMPVII”),
Gemini Latin Holdings, LLC, a Delaware limited liability company (the “General
Partner”), Peter M.  Kern, an individual (“Kern”), and Searchlight II HMT, L.P.,
a Delaware limited partnership (“Searchlight”).

 

RECITALS

 

WHEREAS, the relevant parties entered into the Original SHA on September 6,
2016;

 

WHEREAS, the relevant parties entered into Amendment No. 1 to the Original SHA
on October 21, 2016 (“Amendment No. 1”); and

 

WHEREAS, the parties hereto desire to amend the Original SHA as further set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Original
SHA.

 

ARTICLE II
GOVERNANCE

 

Section 2.1                                    Definitions:

 

(a)                                 The definition of “Independent Committee” is
hereby deleted in its entirety and replaced with the following:

 

“Independent Committee” means (i) the special committee of the Board established
in connection with the transactions contemplated by the Purchase Agreement or
(ii) if at any time such committee is not in existence, either (x) all of the
Independent

 

--------------------------------------------------------------------------------



 

Directors on the Board as of the relevant time or (y) a special committee of the
Board comprising at least two (2) directors who qualify as an “Independent
Director” as defined in the NASDAQ Marketplace Rules or who qualifies as
“independent” under the applicable rules and regulations of any other national
securities exchange on which the equity securities of the Company are publicly
traded after the date hereof.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
the Company.  The Company represents and warrants to each Investor Party as
follows:

 

(a)                                 Organization and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has the corporate power and authority to enter into
this Amendment and to carry out its obligations hereunder.

 

(b)                                 Authorization.  Assuming the accuracy of the
representation and warranty of the Investor Parties set forth in Section 3.2(e),
the execution, delivery and performance of this Amendment by the Company has
been duly authorized by all necessary corporate action on the part of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Amendment or the transactions contemplated hereby.

 

(c)                                  Enforceability.  This Amendment has been
duly executed and delivered by the Company and, assuming the accuracy of the
representation and warranty of the Investor Parties set forth in Section 3.2(e),
constitutes a valid and binding obligation of the Company, and, assuming this
Amendment constitutes a valid and binding obligation of the other parties hereto
and the accuracy of the representation and warranty of the Investor Parties set
forth in Section 3.2(e), is enforceable against the Company in accordance with
its terms.

 

(d)                                 No Conflicts.  None of the execution,
delivery or performance of this Amendment by the Company constitutes a breach or
violation of or conflicts with the Company’s Certificate of Incorporation or
amended and restated bylaws or any contract or agreement to which the Company is
party or by which it is bound.

 

Section 3.2                                    Representations and Warranties of
the Investor Parties (other than Kern).  Each of Investor Parties (other than
Kern) represents and warrants, severally and not jointly, to each of the other
parties hereto as follows:

 

(a)                                 Organization and Power.  If such Investor
Party is an entity, it is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and has the corporate or
similar power and authority to enter into this Amendment and to carry out his or
its obligations hereunder.

 

(b)                                 Authorization.  The execution, delivery and
performance of this Amendment by such Investor Party and the consummation by
such Investor Party of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of

 

2

--------------------------------------------------------------------------------



 

such Investor Party and no other corporate or similar proceedings on the part of
such Investor Party are necessary to authorize this Amendment or any of the
transactions contemplated hereby.

 

(c)                                  Enforceability.  This Amendment has been
duly executed and delivered by such Investor Party and constitutes a valid and
binding obligation of such Investor Party, and, assuming this Amendment
constitutes a valid and binding obligation of the other parties hereto, is
enforceable against such Investor Party in accordance with its terms.

 

(d)                                 No Conflicts.  None of the execution,
delivery or performance of this Amendment by such Investor Party constitutes a
breach or violation of or conflicts with its organization documents or any
contract or agreement to which such Investor Party is a party or by which it is
bound.

 

(e)                                  Ownership.  As of September 6, 2016, none
of the Investor Parties (other than IMPVII, IMCL and Kern) was an “interested
stockholder” (as defined in Section 203 of the DGCL) of the Company.  Each of
IMPVII, IMCL and Kern has been an “interested stockholder” (as defined in
Section 203 of the DGCL) of the Company for at least three years prior to
September 6, 2016.

 

Section 3.3                                    Representations and Warranties of
Kern.  Kern represents and warrants to each of the other parties hereto as
follows:

 

(a)                                 Enforceability.  This Amendment has been
duly executed and delivered by Kern and constitutes a valid and binding
obligation of Kern, and, assuming this Amendment constitutes a valid and binding
obligation of the other parties hereto, is enforceable against such Investor
Party in accordance with its terms.

 

(b)                                 No Conflicts.  None of the execution,
delivery or performance of this Amendment by Kern constitutes a breach or
violation of or conflicts with its organization documents or any contract or
agreement to which Kern is a party or by which he is bound.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1                                    Incorporation by Reference.  Each
of the following Sections of the Original SHA is incorporated herein by
reference, mutatis mutandis: Sections 6.1 (No Survival), 6.2 (Amendment and
Modification), 6.3 (Assignment; No Third-Party Beneficiaries), 6.5
(Severability), 6.6 (Notices and Addresses), 6.7 (Counterparts), 6.8 (Further
Assurances), 6.9 (Remedies), 6.10 (Governing Law; Jurisdiction and Venue) and
6.11 (Adjustments).

 

Section 4.2                                    Consent of the Independent
Committee.  Pursuant to Section 6.2 of the Original SHA, the Independent
Committee (as defined without giving effect to this Amendment), by virtue of its
approval of the Company’s execution of this Amendment, hereby grants its consent
to the amendments to the Original SHA set forth herein.

 

Section 4.3                                    Binding Effect; Entire
Agreement.  This Amendment and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and executors, administrators and heirs.  This Amendment,

 

3

--------------------------------------------------------------------------------



 

together with the SPV LPA, the Original SPA (including the waiver thereto set
forth in Amendment No. 1) and the Original SHA (as amended by Amendment No. 1
and hereby), in each case with respect to the relevant parties thereto, embody
the complete agreement and understanding among such parties with respect to the
subject matter hereof or thereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way.  Other
than as set forth in this Amendment, all of the provisions of the Original SHA
and the Original SPA remain in full force and effect.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

By:

/s/ Alan J. Sokol

 

 

Name: Alan J. Sokol

 

 

Title:   President and Chief Executive Officer

 

 

 

 

INTERMEDIA HEMISPHERE ROLL-OVER L.P.

 

 

 

 

By:

Gemini Latin Holdings, LLC, its General Partner

 

 

 

 

By:

/s/ Peter M. Kern

 

 

Name: Peter M. Kern

 

 

Title:   Managing Member

 

 

 

 

GEMINI LATIN HOLDINGS, LLC

 

 

 

 

By:

/s/ Peter M. Kern

 

 

Name: Peter M. Kern

 

 

Title:   Managing Member

 

 

 

 

 

/s/ Peter M. Kern

 

 

Peter M. Kern

 

 

 

 

INTERMEDIA PARTNERS VII, L.P.

 

 

 

 

By:

InterMedia Partners, L.P., its General Partner

 

 

 

 

By:

HK Capital Partners, LLC, its General Partner

 

 

 

 

By:

/s/ Peter M. Kern

 

 

Name: Peter M. Kern

 

 

Title:   Managing Partner

 

[Signature Page to Amendment No. 2 to Stockholders Agreement]

 

--------------------------------------------------------------------------------



 

 

GATO INVESTMENTS LP

 

 

 

 

 

 

 

By:

/s/ Peter M. Kern

 

 

Name: Peter M. Kern

 

 

Title:   Manager

 

 

 

 

 

 

 

SEARCHLIGHT II HMT, L.P.

 

 

 

 

By:

Searchlight II HMT GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Andrew Frey

 

 

Name: Andrew Frey

 

 

Title:   Authorizied Person

 

 

 

[Signature Page to Amendment No. 2 to Stockholders Agreement]

 

--------------------------------------------------------------------------------